Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: concentration and pH of the anionic and cationic compositions. 
The declaration filed on September 16, 2021 discloses several PECO coatings with different concentrations of the components and different pH. PECO coating D utilizes pH of 4 for both compositions which results in the competing reaction claimed. Coating B utilizes pH of 4 for both compositions but changed the chitosan/melamine concentrations not resulting in the competing reaction. 
There are no limitations in the claim regarding the concentration nor pH of the compositions. The specification does not provide any guidance regarding utilizing particular pH values and just recites that pH can be adjusted in paragraph [0033] pp.11-12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103(a) as unpatentable over Grunlan (US 2012/0295031; Grunlan) in view of Butz (US 2011/0257310; Butz)
Grunlan discloses a method for forming a multilayer to provide a flame resistant substrate. [0009]. The method exposes a substrate to a cationic solution to produce a cationic layer, followed by formation of an anionic layer by subjecting it to an anionic solution. Id. Grunlan forms multiple bilayers (cationic/anionic). Fig. 1; [0036].  
The cationic solution comprises melamine, [0039], and a cationic polymer. Id.  Based on the disclosure of Grunlan the melamine compound would be water-soluble. [0041] (“The cationic mixture includes an aqueous solution of the cationic materials 20. The aqueous solution may be prepared by any suitable method. In embodiments, the aqueous solution includes the cationic materials 20 and water”).
The anionic solution comprises layerable materials, [0038], which include phosphate molecules such as polysodium phosphate and ammonium polyphosphate. Id.  
Grunlan also discloses that the pH of the anionic or cationic solutions is adjusted. [0049]. Grunlan discloses that lowered pH values reduce growth of the coating. Id. pH is adjusted with acids or bases. Id. 
The determination of optimum or workable ranges of the pH to achieve suitable growth and thicker coatings would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grunlan and optimize the pH of the cationic and anionic solutions to obtain more suitable growth of the multilayers. Grunlan discloses that the entire pH range is adjusted via acid or base. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

	
Grunlan discloses that the layer-by-layer deposition is performed by dipping into the cationic and anionic solutions. [0056]. Grunlan discloses the method as shown above. Grunlan discloses the use of melamine as an example of a nitrogen-rich compound to provide flame retardation properties. See [0004, 08, 36, 51, 52]. Similarly, Butz discloses the use of melamine as a flame-retardant. [0051]. Butz discloses that the melamine can be utilized in the hydrobromide or hydrochloride (salt) form. Id. 
Because Grunlan does not disclose what form of melamine is being utilized in the method. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art for suitable forms of melamine, such as the ones disclosed as Butz, because Butz teaches they are suitable to for flame retardant properties.

Re Claim 7: Grunlan discloses applying a primer layer between the substrate and the cationic layer. [0043]

Re Claim 10: Grunlan discloses that additives may be added to the layerable materials including crosslinkers as the additive. [0048]. 

Re Claim 21: Grunlan discloses the use of chitosan in the cationic deposition solutions. [0096]. 

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103 as over Grunlan (Grunlan) in view of Shah et al. (US 6,756,431; Shah)
Grunlan discloses a method for forming a multilayer to provide a flame resistant substrate. [0009]. The method exposes a substrate to a cationic solution to produce a cationic layer, followed by formation of an anionic layer by subjecting it to an anionic solution. Id. Grunlan forms multiple bilayers (cationic/anionic). Fig. 1; [0036].  
The cationic solution comprises melamine. [0039]. Based on the disclosure of Grunlan the melamine compound would be water-soluble. [0041] (“The cationic mixture includes an aqueous solution of the cationic materials 20. The aqueous solution may be prepared by any suitable method. In embodiments, the aqueous solution includes the cationic materials 20 and water”)
The anionic solution comprises layerable materials, [0038], which include phosphate molecules such as polysodium phosphate and ammonium polyphosphate. Id.  
Grunlan also discloses that the pH of the anionic or cationic solutions is adjusted. [0049]. Grunlan discloses that lowered pH values reduce growth of the coating. Id. pH is adjusted with acids or bases. Id. 
The determination of optimum or workable ranges of the pH to achieve suitable growth and thicker coatings would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grunlan and optimize the pH of the cationic and anionic solutions to obtain more suitable growth of the multilayers. Grunlan discloses that the entire pH range is adjusted via acid or base. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Grunlan discloses that the layer-by-layer deposition is performed by dipping into the cationic and anionic solutions. [0056]. Grunlan discloses the method as shown above. Grunlan discloses the use of melamine as an example of a nitrogen-rich compound to provide flame retardation properties. See [0004, 08, 36, 51, 52].  In the same field of flame retardants, Shah teaches nitrogen rich compounds in the form of triazine. 


    PNG
    media_image1.png
    310
    412
    media_image1.png
    Greyscale

col.1, ll. 43-58.  The triazine is utilize as a hydrochloride salt or acetate salt.  col.2, ll. 30-33. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grunlan and utilize the melamine-modified salts as the nitrogen rich compound because Shah teaches that imparts flame retardant and smoke suppressant properties, which are desired by Grunlan.
Re Claim 7: Grunlan discloses applying a primer layer between the substrate and the cationic layer. [0043]

Re Claim 10: Grunlan discloses that additives may be added to the layerable materials including crosslinkers as the additive. [0048]. 

Re Claim 21: Grunlan discloses the use of chitosan in the cationic deposition solutions. [0096]. 

Response to Arguments
Applicant's arguments filed September 16, 2021,  have been fully considered but they are not persuasive.
Applicant argues that Grunlan fails to teach the competing reactions between the phosphate molecules, melamine salt and the cationic polymer to form insoluble melamine polyphosphate. pp.5-10. Applicant notes that having the component does not ensure the competing reaction occurs. p.6; Declaration of March 1, 2021. Applicant introduced new experimental data D to show competing reaction. p.8; Declaration of September 16, 2021.
Examiner appreciates the presentation of experimental data. However, 
Grunlan discloses the same components as in the experimental data. 
Grunlan discloses a pH range that is equal to the current specification (i.e. 1-14), see Grunlan at [0049]. Although the examples of Grunlan are directed to pH of 7 and 10, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Grunlan also discloses the concentration of the components is in the range of 0.05wt.% -1.50wt.% which includes the experimental range. Grunlan at [0041-42]. 
Because Grunlan discloses, an overlapping pH, that pH is a result-effective variable, the same components, and overlapping concentration of the components, a prima facie case of obviousness exists.  Applicant is invited the show criticality of the ranges by further limiting the Claim. Applicant is also directed to Section 2144.05D of the MPEP ("One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.”)
Furthermore, it is noted that the claim does not limit the concentration of the components, the type of components (i.e. cationic polymer) and the pH of each of the solutions. The claims are not commensurate in scope with the showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712